DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/740,051 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on November 3, 2021, has been entered. Claims 1-5, 7-9, 11-16, and 19-25 remain pending in the application. Applicant’s amendments to the claims have 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-9, 11-16, and 19-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the subject matter not supported by the original disclosure is “a first area of the display has a touch sensor and a second area of the display is protected by a cover” in lines 14-15. Applicant has not pointed out where support for this new limitation is found in Applicant’s disclosure. The specification states that the display unit (120, Figs. 3 and 11) may include a cover (130) protecting the display unit (120; see pg. 25-26 and 48-49). As shown in Figs. 3 and 11, the cover (130) protects the front surface of the display unit (120). The specification separately states that the display unit (120) may include a touch sensor (see bottom of pg. 19-top of pg. 20). A touch sensor of the display does not appear to be shown in the drawings. The original disclosure does not describe a first area of the display having a touch sensor and a second area of the display being protected by a cover, or explain how a touch sensor and a cover would both be combined with the display in the manner claimed. Therefore, Claims 2-5, 7-9, 11-16, and 19-25 are rejected in view of their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11-12, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki (JP 2009-225879 A, hereinafter Kazuaki) in view of Hennessy et al. (US Patent No. 9,478,097, hereinafter Hennessy).
Regarding claim 1, Kazuaki discloses (Figs. 1-3) a dart game apparatus (dart game machine 10, para. 0026) comprising: a dart target (sheet portion 15b with protrusions 15c for capturing dart, Figs. 2-4; para. 0028) having a plurality of score areas (Fig. 2); a sensor (pressure-sensitive sheet 17, para. 0027, lines 5-6) configured to sense a hit location of a dart pin (of dart 12) in the dart target (15b, 15c; para. 0037-0038); a processor (control unit 18; para. 0030) configured to control an event effect (para. 0019, e.g., a specific image to be the next target) at least partially based on the hit location of the dart pin in the dart target (15b, 15c; para. 0019, lines 5-8, in response to detection of dart position and calculation of score); a body structure (including plastic panel 15a/LCD panel 16, para. 0028; and information display panel 11a, para. 0030) including a display (11a, 15a, 16) with at least two display units (LCD 
Kazuaki does not teach one side of the first display unit contacts one side of the second display unit with the display configured to occupy a substantially entire front surface of the dart target apparatus, and Kazuaki does not teach the touch sensor is an area of the display. However, in the art of gaming machines, as an improvement over prior art gaming machines with multiple separate display units and user input buttons, Hennessy teaches (Fig. 3) that it is advantageous to provide a display (304; col. 3, lines 43-59) with a first display unit (e.g., including player interface 306, analogous to Kazuaki’s information display panel 11a and operation panel 11b) contacting one side of a second display unit (e.g., including main display 308, analogous to Kazuaki’s LCD panel 16; see Hennessy, col. 3, lines 57-59, “a single display that includes separate contiguous elements”), with the display (304) configured to occupy a substantially entire front surface of the game apparatus (i.e., the entire front surface of cabinet 302, Fig. 3) and a first area of the display (at player interface 306) having a touch sensor (col. 4, lines 30-
Regarding claim 3, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine a location where the event effect is displayed (para. 0019, lines 7, Fig. 9; i.e., the location of the next target) based on a score area hit by the dart pin among the plurality of score areas (para. 0019, lines 5-8, in response to detection of dart position and calculation of score corresponding to the dart position).
claim 7, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) includes a pre-event occurrence determining unit (para. 0019) configured to determine whether a predetermined event occurs (para. 0019, lines 7, determining the next designated target) at least partially based on process information of a dart game which is currently in progress before the dart pin is thrown (para. 0019), and a pre-event effect output location determining unit (para. 0019) configured to determine a location to which a pre-event effect (e.g., Fig. 9(a), “Aim here!”) displayed in the display (15a, 16) is output based on the predetermined event.
Regarding claim 11, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses an image projector (para. 0015, lines 3-4, “projector device that projects and displays a target image”) configured to project the event effect to the display (15a; para. 0015, line 4, “on the back of the board”). (Also see Hennessy, col. 3, lines 59-61.)
Regarding claim 12, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. The limitation “a shape in which a distance from a virtual surface extending from a throw line upward decreases from a center to a distal portion of the display” is understood to describe a curved shape such as that shown in Fig. 15 of Applicant’s disclosure. Hennessy further teaches (Fig. 3) the display (304) has a curved shape (col. 3, line 45), which is shown in Fig. 3 to be similar to the shape of Applicant’s curved display and is understood to read on the shape as claimed. Hennessy teaches that this shape makes it easier for a player to focus on different areas of a large display (col. 1, lines 35-48; col. 3, line 62-col. 4, line 5). Therefore, it would have been obvious to one of ordinary skill in the art, when 
Regarding claim 19, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses a dart target illuminator (para. 0015, lines 3-4, “projector device that projects and displays a target image”) arranged on the back of the dart target (para. 0015, “on the back of the board”) in a direction facing an outside of the dart game apparatus to transfer a visual output through a gap between segments (through transparent sheet portion 15b between protrusions 15c, Fig. 3; para. 0029) constituting the dart target (15b, 15c). The examiner notes that the term “display” in claim 1 is broadly interpreted in view of Applicant’s disclosure (see Specification, bottom of pg. 13-bottom of pg. 14) to include a display area onto which an image is projected. For that reason, in the context of claim 19, the board onto which the image is projected reads on the display as claimed, and the projector reads on the target illuminator as claimed.
Regarding claims 21 and 22, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the processor (18) is configured to determine score information of two or more users (para. 0038-0039; first user’s score determined in step S3 by processor 18 via sensor sheet 17, second user’s score determined in step S4 by processor 18 via communication unit 19), compare the score information of the two or more users with each other based on the hit location of the dart pin (para. 0039, lines 4-5, for ranking), and allowing the output of the event effect to the display based on the comparison of the score information (para. 0039, lines 4-6, “ranking table” claim 21); wherein the two or more users include a first user and a second user (as noted above), and the processor is further configured to: determine a first user area (of “ranking table”, para. 0039) in which score information depending on dart pin throwing of the first user is to be displayed and a second user area (of “ranking table”, para. 0039) in which score information depending on the dart pin throwing of the second user is to be displayed in the display (15a, 16; para. 0039, lines 4-5), compare the score information of the first user and the score information of the second user with each other (para. 0039, lines 4-5, “ranking”), and when the superiority between the score information of the first user and the score information of the second user is changed, allow a reversal event effect (i.e., the ranking table data reflecting the reversal of superiority) to be output to the first user area and the second user area (i.e., of the ranking table) (claim 22).
Regarding claim 23, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine at least a location where the event effect is displayed (para. 0019, at next target to be hit) at least partially based on the hit location of the dart pin in the dart target (para. 0019, lines 5-7, in response to the determined dart position and calculated score).
Regarding claim 24, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches (Figs. 1 and 3) a dart game assistant apparatus (dart holder 13, Fig. 1) positioned outside of the dart game apparatus; and a network interface (communication circuit 19, Fig. 3; para. 0031) configured to communicate with the dart game assistant apparatus (13), wherein the dart game assistant apparatus (13) includes a user interface (information display unit 13b and operation panel 13c, Fig. 5; para. .
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hennessy, in further view of Oh et al. (US Patent Pub. 2018/0238662, hereinafter Oh).
Regarding claim 2, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses (Fig. 9) the processor (18) is configured to determine a portion of the display (15a, 16) adjacent to a point where a line extending from a center of the dart target (15b, 15c) meets the outline of the dart target (15b, 15c) as a location where the event effect is displayed (see word bubble, “Aim here!”, in Fig. 9(a)). Kazuaki does not explicitly teach that the determined portion is along a line extending from the center to the hit location (since in Fig. 9(a), the location of the word bubble corresponds to a line extending from the center to the next target to be aimed at, rather than the target that has been hit). However, in the art of electronic dart targets, Oh teaches (Figs. 1 and 7) that it is known to display an event effect (para. 0102-0103, success of dart hitting specific target area; e.g., a letter such as ‘OK’ in Fig. 7c) at a portion of a display (200) adjacent to a point where a line extending from a center of the dart target to the hit location of the dart pin meets an outline of the dart target (para. 0080, at outermost part of respective target area), in order to announce the success of the throw at hitting the intended target. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 4, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 3. Kazuaki further discloses (Figs. 2 and 9) each of the plurality of score areas has a fan shape (as shown in Figs. 2 and 9, as is conventional in the art of dart targets), and the processor (18) is configured to determine a portion of the display (15a, 16) adjacent to an arc of one of the fan-shaped score areas (see Fig. 9(a), at location of word bubble) among the plurality of fan-shaped score areas as the location where the event effect is displayed. Kazuaki does not explicitly teach that the determined portion is adjacent to the arc of the fan-shaped score area hit by the dart pin (since in Fig. 9(a), the location of the word bubble is adjacent to the arc of the next score to be aimed at, rather than the score area that has been hit). However, Oh in the art of electronic dart targets, Oh teaches (Figs. 1 and 7) that it is known to display an event effect (para. 0102-0103, success of dart hitting specific target area; e.g., a letter such as ‘OK’ in Fig. 7c) at a portion of a display (200) adjacent to an arc of a fan-shaped score area hit by a dart pin (para. 0080, at outermost part of respective target area), in order to announce the success of the throw at hitting the intended target. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine a portion of the display adjacent to the arc of the fan-shaped score area hit by the 
Regarding claim 5, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 4. The modified Kazuaki further teaches the processor (18) is further configured to determine at least a part of the display between extension lines of radii of the fan-shaped score area hit by the dart pin (i.e., the part occupied by the word bubble shown in Fig. 9(a), when modified as discussed above for claim 4 to reflect the hit location rather than the next target location) as the location where the event effect is displayed.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hennessy, in further view of Honda (WO 2009/057803 A1, hereinafter Honda).
Regarding claim 8, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 7. Kazuaki does not explicitly teach that the predetermined event includes a dart throwing opportunity to determine a win or loss of a dart game player and the pre-event effect output location determining unit is configured to determine the location to which the pre-event effect is output based on the plurality of score areas of the dart target to determine the win or loss. However, in the art of dart machines, Honda teaches that it is advantageous to determine whether a dart pin throwing opportunity occurs to determine a win or loss of a dart game player (pg. 7, Step S30, “judging whether or not there is one or more target segments 303a and the like that can set the remaining holding points to be 0 points”), and to determine a location to which a pre-event effect is output based on the plurality of score areas of the dart target to determine the win or loss (pg. 7, Step S31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed th paragraph).
Regarding claim 9, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 7. As discussed above, Honda teaches that the predetermined event includes a dart pin throwing opportunity (i.e., one or more target segments/score areas to be aimed at) when an advantageous scoring opportunity is available at the time of throwing the dart pin (see pg. 9, last paragraph-pg. 10, first paragraph, next target to be aimed at is set in accordance with progress of the game), and the location to which the pre-event effect is output is based on the plurality of score areas of the dart target in which the advantageous scoring opportunity is available when the dart target is hit by the dart pin (e.g., to reach a predetermined score to win the game). The advantageous scoring opportunities encompassed by Honda are understood to include a reversal (e.g., to include a situation in which the advantageous scoring opportunity allows the player to come from behind to win the game) as claimed.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hennessy, in further view of Narita (EP 2,918,315 A1, hereinafter Narita).
Regarding claims 13 and 14, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 11. Kazuaki does not teach the body claim 13); and including a first image projector (3) disposed toward the display on the lower support and a second image projector (2) disposed toward the display on the cover (para. 0021), and a processor configured to combine a first image projected from the first image projector (3) and a second image projected from the second image projector (2) and control the combined image of the first and second images to be output through association of the first and second images (by the well-known technique of projection mapping, para. 0030, as explained at para. 0057-0058) (claim 14. 
Claims 15, 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hennessy, in further view of Hong (KR 10-0824354 B1, hereinafter Hong).
Regarding claims 15 and 16, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the processor (18) is configured to determine at least one of the type of an image to be output to the display (15a, 16) and a location where the event effect is displayed (para. 0019). Kazuaki does not explicitly teach that the determination is based on identification information of a user who throws the dart pin. However, Hong teaches (Figs. 2, 3, and 12) a dart machine comprising a processor (controller 10) configured to determine a type of an image to be output to a display (e.g., a picture of the player; see Fig. 12 and English machine translation, pg. 4, middle of page) and a location of the image to be output in the display (e.g., corresponding to the location of the images shown in Fig. 12) based on identification information (obtained from RFID card touched to RFID card reader unit 400) of a user who throws a dart pin (claim 15); wherein the user includes a first user (pictured at left in Fig. 12) and a second user (pictured at right in Fig. 12), wherein the processor (10) is configured to divide the display (as shown in Fig. 12) into a first user area to which an image related with the first user is to be output (area showing image of first player at left in Fig. 12) and a second user area to which an image related to the second user is to be output (area showing image of second player at right in Fig. 12), and the first and second user areas form separate areas in the display (Fig. 12) (claim 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine the type and/or location of image to be output to the display based on identification 
Regarding claim 20, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki does not explicitly teach a dart game match-up mode in which at least one virtual player and at least one real player are capable of performing and an image related with the virtual player is output to the display. However, in the art of dart machines, Hong teaches (Figs. 2, 3, and 11) a dart machine comprising a processor (controller 10) configured to provide a dart game match-up mode (middle of pg. 7, “real time online fighting game”), in which a plurality of players including at least one virtual player (middle of pg. 7, “virtual player (hereinafter referred to as i-robot)”) and at least one real player (middle of pg. 7, “opponent player”) are capable of performing and output an image related with the at least one virtual player to the display (middle of pg. 7, “picture of the i-robot is displayed on the upper right of the screen”, as shown in Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to provide a dart came match-up mode in which the user (i.e., the real player) competes against a virtual player, as taught by Hong , and an image related to the virtual player is output to the display, in order to facilitate online competition (Hong, pg. 7).
Regarding claim 25, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 24. Kazuaki further teaches the dart game assistant . 
Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding advantages of the claimed display having a larger display area without using an image projector system, the examiner notes that claim 1 does not exclude an image projector system and that claims 11-14 explicitly recite an image projector system projecting images to the display. Moreover, Kazuaki and Hennessy 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 25, 2022/